DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing of 9/23/2020. Claims 1-15 are pending and have been considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,6,12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Won et al. (US 2019/0281439).
Regarding claims 1, 12:
Won discloses a communication apparatus for network capability exposure method (abstract; figures; para 89,97,105), comprising: 
or second time information (abstract, partially reproduced herein {…first request message including monitoring event information from a service capability exposure function … a mobility-related timer … included in the first request message, and transmitting a second request message } [note: the claim language uses or as optional terminology and the prior art required to show one of optional elements, although the prior art may be teaching both elements]), wherein the first time information is used to set a time for which a terminal device is in a first state of a connected mode, and wherein the second time information is used to set a time for which the terminal device is in a second state of the connected mode (figures 3-4; para 3,10; para ); and 
setting, by the access network device, the connected mode of the terminal device based on the at least one first time information or the second time information (para 69-70 [setting mobile reachability timer]; para 93-94 [connectivity and related timer]; and see throughout the disclosure). 
Regarding claim 6:
Won discloses all of the subject matter as described above and the request message further comprises at least one of identification information of the terminal device or identification information of the application server (para 37,43,51). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2,3,5,7,8,10,11,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0281439) in view of Youn et al. (US 2020/0077356).
Regarding claim 7:
Won discloses all of the subject matter as described above for claim 1, except for specifically teaching that the first time information is used to set a time for which a terminal device is in a connected mode in a mobile initiated connection only (MICO) mode, and wherein the second time information is used to set a time for which the terminal device initiates uplink signaling or data in an idle mode in the MICO mode.
However, Youn in the same field of endeavor discloses a system and method for notifying of mobility event where the first time information is used to set a time for which a terminal device is in a connected mode in a mobile initiated connection only (MICO) mode (para 384,436), and wherein the second time information is used to set a time for which the terminal device initiates uplink signaling or data in an idle mode in the MICO mode (para 439 [CM-idle in MICO]; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Youn in order to provide the information for the terminal device in MICO mode with efficient signaling and reduced overhead and complexity [5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 2,8,13:
Won discloses all of the subject matter as described above, except for specifically teaching that receiving, by the access network device, the request message 
However, Youn in the same field of endeavor discloses a system and method for notifying of mobility event where receiving, by the access network device, the request message from the application server through an access management network element; or receiving, by the access network device, the request message from the application server through the terminal device (para 71; fig 9,18; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Youn in order to provide the information for the terminal device in MICO mode with efficient signaling and reduced overhead and complexity [5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 3,14:
Won discloses all of the subject matter as described above, except for specifically teaching that the first state of the connected mode is an active state, and wherein the second state of the connected mode is an inactive state. 
However, Youn in the same field of endeavor discloses a system and method for notifying of mobility event where the first state of the connected mode is an active state, and wherein the second state of the connected mode is an inactive state (para 115,123,125 [active]; para 228 [inactive state] and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Youn in order 
Regarding claim 5,10:
Won discloses all of the subject matter as described above, except for specifically teaching that the connected mode is a radio resource control connected mode. However, Youn in the same field of endeavor discloses a system and method for notifying of mobility event where the connected mode is a radio resource control connected mode (para 158; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Youn in order to provide the information for the terminal device in MICO mode with efficient signaling and reduced overhead and complexity [5] (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).
Regarding claim 11:
Won discloses all of the subject matter as described above and the request message further comprises at least one of identification information of the terminal device or identification information of the application server (para 37,43,51). 


Claim 4,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0281439) in view of Ryu (US 2020/0329455).
Regarding claim 4,15:

However, Ryu in the same field of endeavor discloses a system and method for paging time adjustment where the request message further comprises identification information of an application, and wherein the connected mode is a connected mode that is of the terminal device and that corresponds to the application (para 129; and throughout).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Ryu to provide the identification information of an application for better paging time adjustement (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2019/0281439) in view of Youn et al. (US 2020/0077356) as above, and further in view of Ryu (US 2020/0329455).
Regarding claim 9:
Won discloses all of the subject matter as described above, except for specifically teaching that the request message further comprises identification information of an application, and wherein the connected mode is a connected mode that is of the terminal device and that corresponds to the application. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Ryu to provide the identification information of an application for better paging time adjustement (KSR: Combining Prior Art Elements According to Known Methods To Yield Predictable Results).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631